DETAILED ACTION
This office action is in response to applicant’s communication dated 8/5/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
 
Claims’ Status
Claims 1-20 are pending and are currently being examined. 
Claims 1, 13 and 20 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-16 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm; Erik et al. (hereinafter Lindholm – US 20200301575 A1), in view of Jang; Yujune et al. (hereinafter Jang – US 20150324645 A1) and Heubel; Robert W. et al. (hereinafter Heubel – US 20180107276 A1).

	As per Independent Claim 1, Lindholm teaches a method comprising:
displaying, by one or more processors of a [wearable] device, a plurality of media content control options; (see Fig. 11A:1102,1104 and ¶ 349. Also see, among many others, Figs. 10A-10QQ and ¶¶ 151,317 and 337. ¶ 199, an electronic device, which can be a mobile device, such as a wearable, displays representations of content items, e.g., movies)
detecting, by a touch input interface of the [wearable] device, a first touch input comprising a single finger touching the touch input interface, the first touch input being associated with a first media content control option of the plurality of media content control options; (Fig. 11A:1112 and ¶ 352, electronic device detects an input on touch-sensitive surface; The input gestures can be with one or more fingers, ¶ 137; ¶ 164 – the user interfaces and associated processes are implemented on the electronic device, which can be, e.g., portable multifunction device 100, device 300, or device 500; such includes media content control selection options, such as movies, ¶¶ 199-200, 203 and 205.  NOTE: Hereinafter, inputs described as being received on separate input devices, or content described as being displayed on displays separate from the electronic device, may refer to content display by, or inputs received on, the electronic device. See ¶ 32 and 151, among others.)
based on detecting the first touch input, causing a cursor to track the first touch input to navigate through the plurality of media content control options to the first media content control option; (Fig. 11A:1114 and ¶ 353, moving of a focus; ¶ 145 – “a focus selector (e.g., a cursor”); selection may be detected on one of the plurality of options, ¶¶ 203 and 205, which as mentioned above may include media content, ¶¶ 199-200, 203 and 205) ¶ 
based on detecting that the single finger has not been released from touching the touch input interface, displaying, by the one or more processors, a second media content control option related to the first media content control option; (Fig. 10AA [in drawing sheet 117] and ¶ 336, when the user selects and holds the selection of a representation of an episode in the series, the electronic device presents a plurality of options for accessing the selected episode)
performing a first display operation comprising a selection associated with the second media content control option based on movement of the single finger along the touch input interface.  (fig. 11H:1168,1170,1172 [in drawing sheet 141] and ¶¶ 336, 366, 368 and 370, actions per the selectable accessing options, e.g., purchase, or specific channel for viewing selected episode)
[…].
Lindholm does not appear to expressly teach 
that the wearable device is “eyewear”
determining that an additional finger has been added to touch the touch input interface together with the single finger such that the touch input interface is receiving touch input by two fingers; and 
performing a second display operation different from the first display operation in response to determining that the additional finger has been added to touch the touch input interface together with the single finger after detecting the first touch input comprising the single finger
 	However, Jang teaches/suggests the concept(s) of a wearable device that is smart “eyewear” [also referred to as “mobile terminal”], Abstract and figs. 2-3 and ¶ 50, and that the wearable device includes a controller that controls different functions depending on whether one or two fingers are detected, fig. 1 and ¶¶ 127-128 and 137. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lindholm to include the concept(s) of a wearable device that is smart “eyewear” [also referred to as “mobile terminal”], and that the wearable device includes a controller that controls different functions depending on whether one or two fingers are detected, as taught/suggested by Jang.
One would have been motivated to make such a combination in order to improve the method by providing an enhanced reality screen and convenience, e.g., by collecting information about the wearer’s surroundings using with multiple input options for different functions, ¶¶ 5, 7 and 9-11.
In combination, Lindholm, as modified, teaches/suggests 
that the wearable device is “eyewear” (Jang teaches/suggests the concept(s) of a wearable device that is smart “eyewear” [also referred to as “mobile terminal”], Abstract and figs. 2-3 and ¶ 50)
determining that an additional finger has been added to touch the touch input interface together with the single finger such that the touch input interface is receiving touch input by two fingers; and performing a second display operation different from the first display operation in response to determining that the additional finger has been added to touch the touch input interface together with the single finger after detecting the first touch input comprising the single finger (Lindholm teaches that the wearable device’s touch-sensitive surface has may functions, ¶¶ 34, 109-110 and 533, and/or selection options, such includes media content control selection options, such as movies, ¶¶ 199-200, 203 and 205. Jang teaches/suggests the concept(s) of that the wearable device includes a controller that controls different functions depending on whether one or two fingers are detected, fig. 1 and ¶¶ 127-128 and 137.)
 Lindholm does not appear to expressly teach 
that the determining is performed “after the single finger is initially detected by the touch input interface and while the single finger continues to be detected by the touch input interface”. 
However, Heubel teaches/suggests the concept(s) of controlling the navigating into and out of levels, menus, application options, media items, and/or other content by the sensing of a change (e.g., addition) in pressure, surface area and/or number of touch points when compared to an initial touch, ¶¶ 29, 47, 63 and 73, and fig. 7. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lindholm to include the concept(s) of controlling the navigating into and out of levels, menus, application options, media items, and/or other content by the sensing of a change (e.g., addition) in pressure, surface area and/or number of touch points, as taught/suggested by improve the method by providing more efficient access to content via additional control options, as taught/suggested by Heubel.
One would have been motivated to make such a combination in order to improve the method by providing more efficient access to content via additional control options, Heubel ¶ 27 and fig. 7.
In combination, Lindholm, as modified, teaches/suggests 
that the determining is performed “after the single finger is initially detected by the touch input interface and while the single finger continues to be detected by the touch input interface” (Lindholm teaches the determining of additional fingers have touch the interface, as explained above. Heubel teaches/suggests the concept(s) of controlling the navigating into and out of levels, menus, application options, media items, and/or other content by the sensing of a change (e.g., addition) in pressure, surface area and/or number of touch points when compared to an initial touch, ¶¶ 29, 47, 63 and 73, and fig. 7)

	As per claim 2, Lindholm further teaches 
further comprising: detecting movement of a single finger along the touch input interface; (Lindholm ¶ 62, finger-dragging; The input gestures can be with one or more fingers, Lindholm ¶ 137)
and in response to the detected movement of the single finger along the touch input interface, causing the cursor to track the single finger movement to navigate through the plurality of media content control options. (Lindholm Fig. 11A:1114 and Lindholm ¶ 353, moving of a focus; Lindholm ¶ 145 – “a focus selector (e.g., a cursor”)

	As per claim 3, Lindholm further teaches 
further comprising: during detection of the single finger continuing to touch the touch input interface, determining that the first media content control option has been highlighted by the cursor for a threshold period of time; (Lindholm ¶ 358, focus items may be highlighted; Lindholm ¶ 336, when the user selects and holds the selection of a representation of an episode in the series, the electronic device presents a plurality of options for accessing the selected episode. The hold is for “a time threshold, such as 1 second, 3 seconds, 5 seconds”)
and in response to determining that the first media content control option has been highlighted by the cursor for the threshold period of time, selecting the first media control option. (Lindholm Fig. 10AA [in drawing sheet 117] and Lindholm ¶ 336, when the user selects and holds the selection of a representation of an episode in the series, the electronic device presents a plurality of options for accessing the selected episode.)

	As per claim 4, Jang further teaches 
wherein the touch input interface is integrated into a frame of the eyewear device. (Jang ¶ 150 and fig. 2) 

As per claim 8, Lindholm further teaches
wherein [a] media content control option comprises a series selection option, (Lindholm ¶ 168 and Lindholm Fig. 6A [drawing sheet 9])
and […] displaying a plurality of series identifiers; (Lindholm ¶¶ 168 and 184-186 and Lindholm Fig. 6A [drawing sheet 9], a list of seasons for the tv show is displayed; Lindholm ¶¶ 335 and 360, selected season)
and detecting movement of the single finger along the touch input interface to move the cursor to highlight a given series identifier of the plurality of series identifiers. (Lindholm Fig. 11A:1112 and Lindholm ¶ 352, electronic device detects an input on touch-sensitive surface; Lindholm Fig. 11A:1114 and Lindholm ¶ 353, moving of a focus; Lindholm ¶ 145 – “a focus selector (e.g., a cursor”; Lindholm ¶ 358, focus items may be highlighted;)
Lindholm further discloses a selection and holding threshold for viewing options for an episode (¶ 336) and that a scroll down on a tv show control item reveals information about the series/episodes in the tv show (¶¶ 317-318 and Figs. 10C-10D [Sheets 93-94]). 
Lindholm, as modified, doesn’t directly teach that the media content control option comprising the series selection option is “the first” media control option or “wherein displaying the second media content control option comprises:” the displaying of the series identifiers and the detecting of movement. 
However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the abovementioned disclosures in Lindholm, including to further modify Lindholm, as modified, because this would lead to more precise method by requiring a long touch to ensure the user wishes to see the additional information of the tv show, e.g., list of series available.

	As per claim 9, Lindholm further teaches
displaying a plurality of episode identifiers […]; (Lindholm Fig. 6M [in drawing sheet 21] and ¶¶ 182-183, display of episode choices)
and moving the cursor to highlight a given episode identifier of the plurality of episode identifiers based on detected movement of the single finger along the touch input interface. (¶ 319, selected episode; Fig. 11A:1114 and ¶ 353, moving of a focus; ¶ 145 – “a focus selector (e.g., a cursor”); The input gestures can be with one or more fingers, ¶ 137). 
Lindholm further discloses a selection and holding threshold for viewing options for an episode (¶ 336) and that a scroll down on a tv show control item reveals information about the series/episodes in the tv show (¶¶ 317-318 and Figs. 10C-10D [Sheets 93-94]). Lindholm, as modified, doesn’t directly teach that the displaying of episode identifiers is “in response to determining that the cursor has highlighted the given series identifier for a threshold period of time”. However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the abovementioned disclosures in Lindholm, including to further modify Lindholm, as modified, because this would lead to more precise method by requiring a long touch to ensure the user wishes to see the additional information of the tv show, e.g., list of episodes available.

	As per claim 10, Lindholm further teaches further comprising playing back an episode of the series corresponding to the given episode identifier in response to determining that the single finger has been released from the touch input interface. (¶ 349, playing of selected episode; The input gestures can be with one or more fingers, ¶ 137)

	As per claim 11, in combination, Lindholm, as modified, further teaches 
wherein the second display operation comprises redisplaying the plurality of series identifiers. (Lindholm ¶¶ 168 and 184-186 and Lindholm Fig. 6A [drawing sheet 9], a list of seasons for the tv show is displayed, and Lindholm ¶ 152 – “In some embodiments, selection of “menu” button 516 by a user navigates device 500 backwards in a currently-executing application or currently-displayed user interface (e.g., back to a user interface that was displayed previous to the currently-displayed user interface), or navigates device 500 to a one-higher-level user interface than the currently-displayed user interface. ”; Jang teaches/suggests the concept(s) of that the wearable device includes a controller that controls different functions depending on whether one or two fingers are detected, fig. 1 and ¶¶ 127-128 and 137.)

	As per claim 12, Lindholm further teaches
further comprising: detecting movement of the two fingers along the touch input interface and causing the cursor to move to highlight another series identifier of the plurality of series identifiers based on the detected movement of the two fingers along the touch input. (Lindholm ¶ 169, e.g., moving focus from TV Show B to TV Show C ;input gestures can be with one or more fingers, Lindholm ¶ 137)

Independent Claim(s) 13 and 20 are directed to a system and machine-readable storage medium for accomplishing the steps of the method in claim 1, and are rejected using similar rationale(s).

As per claim 14, in combination, Lindholm, as modified, further teaches 
further comprising: navigating through a first series of options in response to detecting that the single finger is being dragged along the touch input interface; (Lindholm teaches the determining of additional fingers have touch the interface, as explained above. Lindholm further teaches when the user selects and holds the selection of a representation of an episode in the series, the electronic device presents a plurality of options for accessing the selected episode, Fig. 10AA [in drawing sheet 117] and ¶ 336. Heubel teaches controlling the navigating into and out of levels, menus, application options, media items, and/or other content by the sensing of a change (e.g., addition) in pressure, surface area and/or number of touch points when compared to an initial touch, ¶¶ 29, 47, 63 and 73, and fig. 7. Heubel further teaches that gestures, such as sliding/dragging gestures, may be combined with the control methods to allow additional interaction controls, ¶¶ 66 and 68)
and navigating through a second series of options in response to detecting that the two fingers are being dragged along the touch input interface, such that different series of options are navigable based on whether the single finger or the two fingers are dragged along the touch input interface. (Lindholm teaches the determining of additional fingers have touch the interface, as explained above. Lindholm further teaches when the user selects and holds the selection of a representation of an episode in the series, the electronic device presents a plurality of options for accessing the selected episode, Fig. 10AA [in drawing sheet 117] and ¶ 336. Heubel teaches controlling the navigating into and out of levels, menus, application options, media items, and/or other content by the sensing of a change (e.g., addition) in pressure, surface area and/or number of touch points when compared to an initial touch, ¶¶ 29, 47, 63 and 73, and fig. 7. Heubel further teaches that gestures, such as sliding/dragging gestures, may be combined with the control methods to allow additional interaction controls, ¶¶ 66 and 68)

Claim(s) 15 is directed to a system for accomplishing the steps of the method in claim 3, and is rejected using similar rationale(s).

As per claim 16, in combination, Lindholm, as modified, further teaches
further comprising: selecting between navigation between a first series of options and a second series of options based on whether the single finger or the two fingers are dragged along the touch input interface. (Lindholm teaches the determining of additional fingers have touch the interface, as explained above. Lindholm further teaches when the user selects and holds the selection of a representation of an episode in the series, the electronic device presents a plurality of options for accessing the selected episode, Fig. 10AA [in drawing sheet 117] and ¶ 336. Heubel teaches controlling the navigating into and out of levels, menus, application options, media items, and/or other content by the sensing of a change (e.g., addition) in pressure, surface area and/or number of touch points when compared to an initial touch, ¶¶ 29, 47, 63 and 73, and fig. 7. Heubel further teaches that gestures, such as sliding/dragging gestures, may be combined with the control methods to allow additional interaction controls, ¶¶ 66 and 68) 

Claim(s) 5, 7, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm (US 20200301575 A1) in view of Jang (US 20150324645 A1) and Heubel (US 20180107276 A1), as applied to claim 1 and 13 above, and further in view of Karunamuni; Chanaka G. et al. (hereinafter Karunamuni – US 20170046058 A1).

As per claim 5, Lindholm teaches 
wherein the first media content control option comprises a volume adjustment option, (Lindholm ¶ 383, content options include presenting a control panel; ¶ 545, control panel include selectable option for controlling the audio output of the electronic device; ¶¶ 139 and 152, volume adjustment buttons)
[…].
Lindholm doesn’t directly teach “and wherein displaying the second media content control option comprises: displaying a slider for adjusting volume of media content being played back on the eyewear device; and detecting movement of the single finger along the touch interface to change a position of the slider to adjust the volume”. However, Karunamuni discloses the use of a slider for adjusting a volume (¶¶ 200-201). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Karunamuni to Lindholm, because this would lead to a more efficient method for controlling volume (Karunamuni ¶¶ 5-6 and 29).

	As per claim 7, Lindholm doesn’t directly teach wherein the first media content control option comprises a seek option, and wherein displaying the second media content control option comprises: displaying a slider for adjusting a play position of media content being played back on the eyewear device; and detecting movement of the single finger along the touch interface to change a position of the slider to adjust the play position. Karunamuni discloses the use of a video timeline slider for making adjusting the position of the video content (¶¶ 203-204). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Karunamuni to Lindholm, because this would lead to a more efficient method for controlling playback position of the content (Karunamuni ¶¶ 5-6 and 29).

Claim(s) 17 and 19 are directed to a system for accomplishing the steps of the method in claims 5 and 7, respectively, and are rejected using similar rationale(s).

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm (US 20200301575 A1) in view of Jang (US 20150324645 A1) and Heubel (US 20180107276 A1), as applied to claim 1 and 13 above, and further in view of Earmark; Sten et al. (hereinafter Garmark – US 20140115114 A1).
	
As per claim 6, Lindholm doesn’t directly teach further comprising: removing the second media content control option from the display in response to detecting a release of the single finger from the touch input interface; and redisplaying the plurality of media content control options in response to detecting the release of the single finger from the touch input interface. However, Garmark discloses an electronic device that displays a preview of media content for only for as long as an input is maintained (i.e., no liftoff has been detected for a certain time period (¶ 93). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Garmark to Lindholm, because this would lead to a more convenient method that allows users a preview of (or temporary focus on) media content/options before actual selection/focus (Garmark ¶ 93).

Claim(s) 18 is directed to a system for accomplishing the steps of the method in claim 6 and is rejected using similar rationale(s).

Response to Arguments
The applicant’s arguments are fully considered, but are moot in view of the new ground(s) of rejection above. 

Terminal Disclaimer
The terminal disclaimer filed on 8/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/410,787 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/           Examiner, Art Unit 2175                                                                                                                                                                                             

/DANIEL RODRIGUEZ/           Primary Examiner, Art Unit 2175